Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5, 6 and 8-10, and the species of partially torn rotator cuff and the species of intra-articular injection into the joint space in the reply filed on July 29, 2022 is acknowledged.  Claims 1-3, 6, 9 and 10 read on the species election. 
Based on the results of the search, the species election requirement between the species of Group 2 has been withdrawn.  
Claims 1-3, 5, 6, 9-13, 15, 21-23, 25, 26, 28, 33 and 34 remain pending in the current application, claims 5, 11-13, 15, 21-23, 25, 26, 28, 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
The requirement for the restriction of Inventions I-III is still deemed proper and is therefore made FINAL.
Claims 1-3, 6, and 8-10 have been considered on the merits.

Status of the Claims 
	Claims 1-3, 5, 6, 8-13, 15, 21-23, 25, 26, 28, 33 and 34 are currently pending.
	Claims 5, 11-13, 15, 21-23, 25, 26, 28, 33 and 34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or Invention, there being no allowable generic or linking claim.
 	Claims 4, 7, 14, 16-20, 24, 27, and 29-32 are cancelled. 
	Claims 1-3, 6, and 8-10 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the term Protein A Sepharose® on pg. 7 line 23, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. bone morphogenetic protein 5 (BMP-5)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wozney et al. (US 6,187,742) (ref. of record).
With respect to claims 1 and 2, Wozney teaches a method of treating a mammal having a rotator cuff condition by administering a composition comprising an osteogenic protein where the protein is bone morphogenetic protein (BMP) and the BMP is BMP-5 (abstract, Col. 1 line 59 to Col. 2 line 14 and Col. 3 lines 25-35).   With respect to claim 1, Wozney teaches the protein is applied to the site in need of tissue repair by injection (injecting a composition containing a BMP polypeptide to a rotator cuff injury) (Col. 1 lines 59-67 and Col. 5 lines 58-65).  With respect to claims 1 and 8, Wozney teaches the direct injection or application of the composition to repair the tissue in need of repair (Col. 5 lines 58-65) and where the tissue is rotator cuff tendon (Col. 1 lines 59-67). 
It is noted that Wozney does not teach that their method can be used in the manner instantly claimed for reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength as recited in claim 1.  However, the teachings of Wozney teach the claimed method of the direct injection or application of a composition comprising BMP-5 to repair the tissue in need of repair including a rotator cuff (Col. 2 lines 47-49).  Once administered to the subject the cells would treat whatever conditions are present.  Thus, the claimed result of reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength must be inherent to the method as taught by Wozney and a necessary effect of practicing the method.
With respect to the limitation of the mammal being a human as recited claim 2, based on the disclosure of Wozney, one of ordinary skill in art the art would understand that Wozney is directed to treating humans (for example see Col. 1).  With respect to claim 3, Wozney teaches the method where the composition containing the osteogenic protein is applied to the site in need of reconstructive surgery or the site of a defect, tear or detachment of connective tissue to the bone (Col. 3 lines 5-10) and where the site is the rotator cuff (the rotator cuff condition is partially torn) (Col. 2 lines 47-48).  
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wozney et al. (US 6,187,742) (ref. of record) in view of Burch et al. (US 2013/0303620 A1) (ref. of record). 
With respect to claims 1 and 2, Wozney teaches a method of treating a mammal having a rotator cuff condition by administering a composition comprising an osteogenic protein where the protein is bone morphogenetic protein (BMP) and the BMP is BMP-5 (abstract, Col. 1 line 59 to Col. 2 line 14 and Col. 3 lines 25-35).  With respect to claim 1, Wozney teaches the protein is applied to the site in need of tissue repair by injection (injecting a composition containing a BMP polypeptide to a rotator cuff injury) (Col. 1 lines 59-67 and Col. 5 lines 58-65).  With respect to claims 1 and 8, Wozney teaches the direct injection or application of the composition to repair the tissue in need of repair (Col. 5 lines 58-65) and where the tissue is rotator cuff tendon (Col. 1 lines 59-67). 
It is noted that Wozney does not teach that their method can be used in the manner instantly claimed for reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength as recited in claim 1.  However, the teachings of Wozney teach the claimed method of the direct injection or application of a composition comprising BMP-5 to repair the tissue in need of repair including a rotator cuff (Col. 2 lines 47-49).  Once administered to the subject the cells would treat whatever conditions are present.  Thus, the claimed result of reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength must be inherent to the method as taught by Wozney and a necessary effect of practicing the method.
With respect to the limitation of the mammal being a human as recited claim 2, based on the disclosure of Wozney, one of ordinary skill in art the art would understand that Wozney is directed to treating humans (for example see Col. 1).  With respect to claim 3, Wozney teaches the method where the composition containing the osteogenic protein is applied to the site in need of reconstructive surgery or the site of a defect, tear or detachment of connective tissue to the bone (Col. 3 lines 5-10) and where the site is the rotator cuff (the rotator cuff condition is partially torn) (Col. 2 lines 47-48).  
Wozney does not teach the method where the injection is an intra-articular injection as recited in claim 6.  However, Burch teaches treating rotator cuff injuries by intra-articular injection of a therapeutic composition into a joint space (0013, 0022, 0094 and 0101).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Wozney in such a way that the composition is injected by an intra-articular injection into joint space for the purpose being able to deliver the composition to a rotator cuff to treat a rotator cuff condition as taught by Burch.  Furthermore, it would have been obvious to one skilled in the art to have further modified Wozney such that injection is an intra-articular injection into a joint space, since methods of treating rotator cuff conditions were known to inject therapeutic composition by intra-articular injection into a joint space as taught by Burch.  Furthermore, it would have been obvious to a person of ordinary skill in the art to recognize administering the composition when treating a rotator cuff injuries to the rotator cuff tendons and the nearby joint area including the subacromial space during routine experimentation
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wozney et al. (US 6,187,742) (ref. of record). 
With respect to claims 1 and 2, Wozney teaches a method of treating a mammal having a rotator cuff condition by administering a composition comprising an osteogenic protein where the protein is bone morphogenetic protein (BMP) and the BMP is BMP-5 (abstract, Col. 1 line 59 to Col. 2 line 14 and Col. 3 lines 25-35).   With respect to claim 1, Wozney teaches the protein is applied to the site in need of tissue repair by injection (injecting a composition containing a BMP polypeptide to a rotator cuff injury) (Col. 1 lines 59-67 and Col. 5 lines 58-65).  With respect to claims 1 and 8, Wozney teaches the direct injection or application of the composition to repair the tissue in need of repair (Col. 5 lines 58-65) and where the tissue is rotator cuff tendon (Col. 1 lines 59-67).
It is noted that Wozney does not teach that their method can be used in the manner instantly claimed for reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength as recited in claim 1.  However, the teachings of Wozney teach the claimed method of the direct injection or application of a composition comprising BMP-5 to repair the tissue in need of repair including a rotator cuff (Col. 2 lines 47-49).  Once administered to the subject the cells would treat whatever conditions are present.  Thus, the claimed result of reducing or reversing tendon degeneration, enhancing tendon healing and increasing tendon strength must be inherent to the method as taught by Wozney and a necessary effect of practicing the method.
With respect to the limitation of the mammal being a human as recited claim 2, based on the disclosure of Wozney one of ordinary skill in art the art would understand that Wozney is directed to treating humans (for example see Col. 1).  With respect to claim 3, Wozney teaches the method where the composition containing the osteogenic protein is applied to the site in need of reconstructive surgery or the site of a defect, tear or detachment of connective tissue to the bone (Col. 3 lines 5-10) and where the site is the rotator cuff (the rotator cuff condition is partially torn) (Col. 2 lines 47-48).  
Wozney does not teach the method where the BMP-5 polypeptide is a human BMP-5 polypeptide as recited in claim 9.  However, Wozney teaches the method using human BMP-2 (Example 1 and claims 8 and 9) and based on the disclosure, one of ordinary skill in the art would understand Wozney is directed towards the treatment of humans.  For example, Wozney discusses the treatment of patients and reconstructive surgery (Col. 1).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Wozney so that the BMP-5 in the composition is human for the benefit of treating human patients, since Wozney suggest the treatment of patients with BMPs and teaches using human BMP-2.  It would have been obvious to one of ordinary skill in the art to modify the method of Wozney so that the BMP-5 in the composition is human for the purpose being able treat a rotator cuff condition, since Wozney teaches the method of treating a rotator cuff condition using human BMP-2 and teaches the method using BMP-5.  Such a modification merely involves the substitution of one known type of BMP-5 for another for the treatment of a rotator cuff condition using human BMP-5.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.
	
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wozney (as applied to claims 1-3, 8 and 9 above), and further in view of Rosen et al. (US 5,939,388) (ref. of record).
The teachings of Wozney can be found in the previous rejection above. 
Wozney does not teach the method where the BMP-5 polypeptide has the amino acid sequences of SEQ ID NO. 1 as recited in claim 10.  However, Rosen teaches the BMP-5 proteins may be used in the treatment of bone and/or cartilage defects and in wound healing and related tissue repair (abstract).  Rosen further teaches amino acid sequences for BMP-5 with 98.5% homology with SEQ ID NO. 1 of claim 10.  The sequence of Rosen has 100% homology with amino acid residues 1-342, but does not contain amino acid residues 343-348 or GSSDVS from the N-terminus end of the sequence (Table 1).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Wozney to include BMP-5 with amino acid sequences similar to SEQ ID NO. 1, since the sequence is similar to BMP-5 sequences already known for use in treating cartilage defects.  It would have been obvious to one of ordinary skill in the art that similar BMP-5 sequences can be used in a method of treating rotator cuff injuries, since similar sequences were known.  Furthermore, one of ordinary skill in the art would have had reasonable expectation of success in modifying the method of Wozney to include BMP-5 with amino acid sequences of SEQ ID NO. 1, since the sequence is significantly similar or shares significant homology to BMP-5 sequences already known for use in treating cartilage defects and would be predicted to behave similar to the claimed sequence given the only difference between the two sequences is the addition of 6 amino acids to the N-terminus of the protein.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3 and 8-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,610,570.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim methods of treating a mammal having a rotator cuff condition by administering a composition comprising a bone morphogenetic protein 5 (BMP-5) polypeptide into a rotator cuff region of the mammal, where the injection of the composition reduces or reverses tendon degeneration, enhances tendon healing, or increases tendon strength.  The limitation of where the mammal is human of claim 2 is recited in claim 2 of U.S. Patent No. 10,610,570.  The limitation of where the rotator cuff condition is a rotator cuff tendon that is partially torn of instant claim 3 is recited in claim 3 of U.S. Patent No. 10,610,570.  The limitation of the direct injection of the composition into a damage tendon of claim 8 is recited in claim 4 of U.S. Patent No. 10,610,570.  The limitation of the BMP-5 polypeptide being human of claim 9 is recited in claim 5 of U.S. Patent No. 10,610,570.  The limitation of the BMP-5 polypeptide having the amino acid sequence of SEQ ID NO:1 is recited in claim 6 of U.S. Patent No. 10,610,570.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632